USCA11 Case: 21-13979       Date Filed: 08/30/2022    Page: 1 of 14




                                             [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-13979
                     Non-Argument Calendar
                    ____________________

BRANDIE ROBINSON,
as personal representative of the estate of Crystal Ragland,
                                                Plaintiff-Appellant,
versus
CITY OF HUNTSVILLE,
OFFICER BRETT COLLUM,
in his individual and official capacity,
OFFICER JONATHAN HENDERSON,
in his individual and official capacity,
HUNTSVILLE APARTMENT GROUP LLC,
USCA11 Case: 21-13979        Date Filed: 08/30/2022     Page: 2 of 14




2                      Opinion of the Court                 21-13979

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
              D.C. Docket No. 5:21-cv-00704-AKK
                    ____________________

Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
       This case involves the tragic death of Crystal Ragland, a dec-
orated U.S. Army veteran who suffered from PTSD and traumatic
brain injury. On May 30, 2019, Ragland was shot multiple times
and killed by two City of Huntsville police officers—Brett Collum
and Jonathan Henderson—soon after they arrived at her apartment
in response to 911 calls that she was armed and acting erratic.
        Brandie Robinson, as personal representative of Ragland’s
estate, filed a lawsuit under 42 U.S.C. § 1983 claiming in part that
the officers used constitutionally excessive force, and that the City
failed to adopt and implement appropriate use-of-force policies for
interacting with mentally ill citizens. The district court granted the
defendants’ motion to dismiss, concluding that the officers’ use of
deadly force was reasonable under binding precedent.
      Robinson appeals, making essentially two arguments. First,
she says that the district court erred in considering the officers’
USCA11 Case: 21-13979         Date Filed: 08/30/2022   Page: 3 of 14




21-13979                 Opinion of the Court                     3

body-worn camera footage (“bodycam footage”), which was at-
tached to the defendants’ motion to dismiss, without converting
the motion into a motion for summary judgment. And second, she
maintains that, even if the footage is considered, she still pled a
plausible Fourth Amendment violation. After careful review, we
must reject these arguments and affirm.
                                  I.
A. Factual Allegations
        We draw the facts from the operative second amended com-
plaint, accepting the well-pleaded factual allegations as true. On
May 30, 2019, Officers Collum and Henderson were dispatched to
an apartment complex in Huntsville, Alabama, in response to a “se-
ries of 911 calls about an erratic individual named Crystal Ragland
who may have been armed.” When they arrived, the officers spoke
with the apartment manager, “who described Ragland as having a
gun and who said other tenants stated she was waving a gun.” The
manager also said that Ragland was a veteran who likely suffered
from PTSD and traumatic brain injury, and that she had been un-
stable in recent weeks and staring out her patio window. The of-
ficers responded that they would “obviously . . . try and get her
some help.”
       But when the officers arrived at Ragland’s apartment, they
failed to “utilize any de-escalation” or crisis-intervention tech-
niques for addressing subjects suffering from mental illness. In-
stead, they approached her with guns drawn and yelled verbal
USCA11 Case: 21-13979       Date Filed: 08/30/2022   Page: 4 of 14




4                     Opinion of the Court                21-13979

commands that “amplified . . . her anxiety and PTSD.” Within a
minute of knocking on her front door, Collum and Henderson had
“shot and struck Ragland with multiple gunshot wounds from
which she later died.”
       The complaint “anticipate[ed] that the Defendants will ar-
gue that Ragland was reaching for a gun in her pocket.” But it al-
leged that the officers’ bodycam footage “does not clearly show the
gun dropping to the ground or being visible prior to the shooting.”
It admits that “[v]ideo footage shows a gun on the ground in the
aftermath of the shooting,” even if the gun was later determined to
be incapable of firing.
B. Motions to Dismiss and Bodycam Footage
       The defendants filed motions to dismiss and submitted the
bodycam footage from both officers. They argued that the footage
could be considered at the motion-to-dismiss stage and showed
that their actions were objectively reasonable. Robinson re-
sponded that the footage could not be considered without convert-
ing the motion to dismiss to a motion for summary judgment and
permitting additional discovery. She also maintained that the
video did not erase material factual disputes about the shooting.
      The bodycam footage—consisting of two videos, one from
each officer, of differing quality—shows the officers approach
Ragland’s ground-floor apartment after speaking to the apartment
manager. Collum took position near the patio door while Hender-
son went to the front door. Henderson knocked several times and
USCA11 Case: 21-13979       Date Filed: 08/30/2022   Page: 5 of 14




21-13979              Opinion of the Court                       5

said, “Hey Crystal, Huntsville police, can we talk to you real
quick?” He then backed away and pointed his gun at the door.
       Instead of answering the front door, Ragland went to the pa-
tio door where she encountered Collum, who told Ragland to put
her hands in the air with his gun drawn but not aimed. Ragland
raised her hands and said she did not have a weapon, and Collum
asked her to step outside onto the patio. Ragland lowered her
hands and asked, “Why are you pointing your weapon at me?”
Collum responded by telling Ragland twice to “get your hands up,”
raising his voice, and Ragland then told Collum to “shoot my fuck-
ing ass.”
       Henderson soon joined Collum at the back door. The offic-
ers yelled for Ragland to “get your hands up” and “show us your
other hand.” Ragland briefly put her hands above her head as if to
comply. But she then dropped her arms and reached her right hand
towards her right front pocket, grasping the handle of what appears
to be a handgun. The officers immediately fired multiple shots at
Ragland, who later died of her injuries. As the second amended
complaint indicates, the bodycam footage clearly shows what
looks like a gun on the ground just behind and to the side of where
Ragland fell.
C.    Order Granting Motion to Dismiss
       On October 15, 2021, the district court granted the defend-
ants’ motion to dismiss. It found that it could consider the body-
cam footage without converting the motion to dismiss to a motion
USCA11 Case: 21-13979        Date Filed: 08/30/2022     Page: 6 of 14




6                      Opinion of the Court                 21-13979

for summary judgment because it was central to Robinson’s claims
and its authenticity was not disputed. See Horsley v. Feldt, 304
F.3d 1125, 1134 (11th Cir. 2002). Then, based on the facts alleged
in the second amended complaint and depicted in the bodycam
footage, it determined that Robinson failed to state a plausible
claim under § 1983.
        The district court concluded that the officers did not violate
Ragland’s Fourth Amendment rights because the use of deadly
force was reasonable in response to Ragland’s reaching for her gun
after displaying erratic behavior and refusing to put her hands up.
The court also dismissed the municipal-liability claims against the
City for lack of an underlying constitutional violation. The court
declined to exercise supplemental jurisdiction over the remaining
state-law claims. Robinson appeals.
                                 II.
       We review the grant of a motion to dismiss de novo, accept-
ing as true the facts alleged in the complaint and drawing all rea-
sonable inferences in favor of the plaintiff. Bailey v. Wheeler, 843
F.3d 473, 480 (11th Cir. 2016). To survive a motion to dismiss, the
complaint must “contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.” Am. Dental
Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quota-
tion marks omitted). That means the complaint’s non-conclusory
factual allegations, accepted as true, “must be enough to raise a
right to relief above the speculative level.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007). “The plausibility standard is
USCA11 Case: 21-13979        Date Filed: 08/30/2022      Page: 7 of 14




21-13979                Opinion of the Court                         7

not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009).
                                  A.
       We start with the bodycam footage. Ordinarily, we “limit[]
our review to the four corners of the complaint.” Keating v. City
of Miami, 598 F.3d 753, 762 (11th Cir. 2010). But under the doctrine
of incorporation by reference, courts may also consider evidence
attached to a motion to dismiss if it is “referred to in the complaint,
central to the plaintiff’s claim, and of undisputed authenticity.” Hi-
Tech Pharm., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1189 (11th Cir.
2018). Otherwise, though, the evidence cannot be considered
without converting the motion to dismiss into a motion for sum-
mary judgment and soliciting other evidence. See Day v. Taylor,
400 F.3d 1272, 1275–76 (11th Cir. 2005) (“The district court gener-
ally must convert a motion to dismiss into a motion for summary
judgment if it considers materials outside the complaint.”).
       Here, Robinson has not shown that the district court erred
in considering the bodycam footage in ruling on the motions to
dismiss. She does not dispute that the bodycam footage was refer-
enced in the operative complaint and central to her claims. See Hi-
Tech Pharm., 910 F.3d at 1189. Instead, she contends that the bod-
ycam footage was not “undisputed” because she disputed the facts
which could be observed in or inferred from the footage. But “[i]n
this context ‘undisputed’ means that the authenticity of the docu-
ment is not challenged,” Day, 400 F.3d at 1276, not that the
USCA11 Case: 21-13979            Date Filed: 08/30/2022        Page: 8 of 14




8                         Opinion of the Court                      21-13979

evidence is free from any dispute over its content. We see nothing
in the record to suggest that Robinson believes the bodycam foot-
age is not what it purports to be—that is, the video and audio in-
formation recorded by the two officers’ body-worn cameras during
the events on May 30, 2019. See Fed. R. Evid. 901(a). Because the
“undisputed authenticity” requirement is met, we consider the
bodycam footage at the motion-to-dismiss stage, viewing it in the
light most favorable to Robinson.1
                                      B.
        “Any claim that a law enforcement officer used excessive
force—whether deadly or not—during a seizure of a free citizen
must be analyzed under the Fourth Amendment’s ‘reasonableness’
standard.” Garczynski v. Bradshaw, 573 F.3d 1158, 1166 (11th Cir.
2009). This standard requires “balanc[ing] the nature and quality
of the intrusion on the individual’s Fourth Amendment interests
against the importance of the governmental interests alleged to jus-
tify the intrusion.” Scott v. Harris, 550 U.S. 372, 383 (2007) (quota-
tion marks omitted). “The government’s interests include




1 Robinson does not directly challenge the application of the incorporation-
by-reference doctrine to video evidence like the bodycam footage, nor does
she dispute whether the bodycam footage was central to her claims. Because
those issues are abandoned, we do not consider them. See Sapuppo v. Allstate
Floridian Ins. Co., 739 F.3d 678, 680–81 (11th Cir. 2014) (issues not raised on
appeal are deemed abandoned).
USCA11 Case: 21-13979        Date Filed: 08/30/2022     Page: 9 of 14




21-13979               Opinion of the Court                         9

protecting the safety of the police officers involved as well as the
public at large.” Garczynksi, 573 F.3d at 1166.
        The particular facts of each case must be analyzed to deter-
mine whether the force used was “objectively reasonable” under
the totality of the circumstances. See Graham v. Connor, 490 U.S.
386, 396–97 (1989). We consider the officers’ conduct “from the
perspective of a reasonable officer on the scene,” taking into ac-
count all of the attendant circumstances. Kesinger v. Herrington,
381 F.3d 1243, 1248 (11th Cir. 2004). Those circumstances are often
“tense, uncertain and rapidly evolving, thereby requiring split-sec-
ond judgments as to how much force is necessary. Because an of-
ficer’s perspective in the field differs from that of a judge sitting
peacefully in chambers, we must resist the temptation to judge an
officer’s actions with the 20/20 vision of hindsight.” Garczynski,
573 F.3d at 1167.
       “Where the officer has probable cause to believe that the
suspect poses a threat of serious physical harm, either to the officer
or to others, use of deadly force does not violate the Constitution.”
Penley v. Eslinger, 605 F.3d 843 (11th Cir. 2010) (cleaned up); see
also Cantu v. City of Dothan, Ala., 974 F.3d 1217, 1230 (11th Cir.
2020) (use of deadly force permitted if the officer “had probable
cause to believe at the time she shot him that he posed a threat of
serious physical harm or death to the one or more of the officers”);
Hunter v. Leeds, City of, 941 F.3d 1265, 1279 (11th Cir. 2019) (“It is
axiomatic that when an officer is threatened with deadly force, he
may respond with deadly force to protect himself.”).
USCA11 Case: 21-13979      Date Filed: 08/30/2022     Page: 10 of 14




10                     Opinion of the Court               21-13979

       In Shaw, for example, an officer shot to death a man who
had not committed a crime, was not attempting to escape, and was
not aggressively resisting arrest. United States v. Shaw, 884 F.3d
1093, 1097–98 (11th Cir. 2018). But he was mentally ill, holding a
hatchet, and advancing on the officer despite repeated commands
to stop. Id. at 1096–98. We held that the use of deadly force to
protect the officer did not violate the Fourth Amendment in those
circumstances. Id. at 1100.
       Similarly, in Garczynski, several officers shot and killed a
man who had not committed a crime, was not attempting to es-
cape, and was not aggressively resisting arrest. 573 F.3d at 1161–
64. Upon locating the man whom they believed to be armed and
suicidal, but without any indication he was a danger to others, the
officers used a “dynamic approach” that involved rushing his car,
breaking multiple windows, and shouting commands at him to
show his hands and drop the gun he was holding. See id. When
the man brought the gun from his own temple and swung it in the
direction of the officers, the officers began shooting. Id. at 1167–
68. We held that the officers’ use of deadly force to protect them-
selves and other officers did not violate the Fourth Amendment in
those circumstances. Id. at 1168.
       Here, Robinson has not plausibly established that Officers
Collum and Henderson violated Ragland’s Fourth Amendment
right to be free from excessive force. Even accepting the factual
allegations as true and viewing the bodycam footage in her favor,
we are bound by our precedent to conclude that the officers’ use of
USCA11 Case: 21-13979       Date Filed: 08/30/2022    Page: 11 of 14




21-13979               Opinion of the Court                       11

deadly force did not violate the Fourth Amendment. The officers
responded to reports of an erratic individual who was armed and
waving a gun at others, and they learned at the scene that she was
a veteran who suffered from PTSD and traumatic brain injury.
When they encountered Ragland, she was confrontational and re-
fused commands to put her hands up. While she briefly raised her
arms in apparent compliance, she then dropped her arms and
reached with her right hand to grab what looked like the handle of
a handgun in her right front pocket, at which point the officers be-
gan shooting. The officers had no reason to believe that the gun
was inoperable at that time. Under our precedent, including Shaw
and Garczynski, the officers reasonably perceived that Ragland’s
reaching for a gun posed a threat of serious physical harm, and their
use of deadly force to protect themselves and each other did not
violate the Fourth Amendment. See Shaw; 884 F.3d at 1100; Pen-
ley, 605 F.3d at 852; Garczynski, 573 F.3d at 1168.
       Robinson maintains that the bodycam footage is unclear as
to “what each of the officers reasonably could have seen” before
shooting at Ragland, so it was plausible that “an officer from whose
vantage point a weapon was not visible shot Ms. Ragland in viola-
tion of the Fourth Amendment.” But despite quality differences in
the videos, and notwithstanding the pattern of Ragland’s shorts,
the handle of a gun or what looks like a gun is visible in her right
front pocket on the bodycam footage from both officers. A gun is
also visible on the ground just behind and to the side of Ragland
after she fell. The remote possibility that the bodycam footage
USCA11 Case: 21-13979       Date Filed: 08/30/2022    Page: 12 of 14




12                     Opinion of the Court                21-13979

does not accurately convey what the officers could see is not
enough to defeat a motion to dismiss. See Iqbal, 556 U.S. at 678
(stating that the plausibility standard “asks for more than a sheer
possibility that a defendant has acted unlawfully”). Notably, the
complaint did not allege that Ragland was unarmed.
       In addition, whether Ragland “actually grasped” the gun be-
fore she was shot is not material because it does not meaningfully
change the threat of serious physical harm presented. Based on our
careful review the bodycam footage, it shows without ambiguity
Ragland reaching for what appears to be a gun, in defiance of the
officers’ commands, given at gunpoint, to put her hands up, follow-
ing reports that she had been waving the gun at others. In these
tense and dangerous circumstances, our precedent makes it clear
the officers were not required to wait and see what she intended to
do with the gun before resorting to deadly force. See Jean-Baptiste
v. Gutierrez, 627 F.3d 816, 821 (11th Cir. 2010) (“[T]he law does
not require officers in a tense and dangerous situation to wait until
the moment a suspect uses a deadly weapon to act to stop the sus-
pect.”).
       Robinson claims that the officers used unreasonable tactics
and created the dangerous environment that led to Ragland’s
death. In her view, the officers “utter[ly] fail[ed] to deescalate a
sensitive mental health crisis.” Indeed, it would be difficult to ar-
gue with the district court’s observation “that the officers’ tactics
escalated the situation.” And that is truly troubling.
USCA11 Case: 21-13979       Date Filed: 08/30/2022     Page: 13 of 14




21-13979               Opinion of the Court                        13

       But even so, we see no viable claim under our precedent. As
our cases emphasize, “[o]ur task is not to evaluate what the officers
could or should have done in hindsight. The sole inquiry is
whether the officer’s actions, as taken, were objectively reasonable
under all the circumstances.” Garczynski, 573 F.3d at 1168. As we
just explained, the use of deadly force was justified under our prec-
edent in response to Ragland’s display of erratic behavior, her de-
fying of officer commands, and her reaching for a gun. See id. at
1168–69; Shaw; 884 F.3d at 1100. We also note that the tactics used
here were more measured than the “dynamic” tactics we upheld
under the Fourth Amendment in Garczynski, and that case did not
involve conduct that was arguably threatening to others, as this
one does. 573 F.3d at 1169–70 (rushing an armed, suicidal suspect’s
car with guns drawn, yelling commands, and breaking windows in
order “to prevent a suicide”).
       Finally, without an underlying constitutional violation, Rob-
inson cannot impose liability on the City under § 1983. See
McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (“[T]o
impose § 1983 liability on a municipality, a plaintiff must show: (1)
that his constitutional rights were violated; (2) that the municipal-
ity had a custom or policy that constituted deliberate indifference
to that constitutional right; and (3) that the policy or custom caused
the violation.”).
       This decision is not, as Robinson contends, premature or
better left to a jury. An evaluation of the reasonableness of the
force used is appropriate at this stage because “the question of
USCA11 Case: 21-13979        Date Filed: 08/30/2022      Page: 14 of 14




14                      Opinion of the Court                  21-13979

whether the force used by the officer . . . is excessive is a pure ques-
tion of law, decided by the court.” Stephens v. DeGiovanni, 852
F.3d 1298, 1321 (11th Cir. 2017) (quotation marks omitted). And
here, even when we construe the factual allegations and the bod-
ycam footage in the light most favorable to Robinson, we are una-
ble to conclude that Robinson could establish that the use of deadly
force against Ragland, though undoubtedly tragic, was objectively
unreasonable under our precedent. Because she has not stated a
plausible claim that Officers Collum and Henderson violated
Ragland’s right to be free from excessive force, the district court
did not err in granting the motions to dismiss. See Am. Dental
Ass’n, 605 F.3d at 1289.
     For these reasons, we affirm the dismissal of the second
amended complaint.
       AFFIRMED.